COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-363-CV

SAMUEL MICHAEL SCHILDKRAUT                                        APPELLANT

                                           V.

JUDGE JENNIFER RYMELL, JUDGE JEFF WALKER,                         APPELLEES
SHERIFF LARRY FOWLER, WILLIAM B. SHORT, JR.,
AND SARAH BESHARA

                                        ----------

           FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                        ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      W e have considered appellant’s “Motion To Withdrawal Above-Named

Case.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




                                                     PER CURIAM

PANEL: WALKER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: November 6, 2008




      1
          … See Tex. R. App. P. 47.4.